Title: To Thomas Jefferson from Thomas Barclay, 13 July 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 13 July 1792. Nothing of consequence has occurred in Morocco since his letter of 13 June. A force of 1,500 soldiers commanded by Abdalmeluk Ben Idris, a branch of the family of the Sharifs, appeared at Tetuán, reportedly to rendezvous with an army supporting the claims of Muley  Suliman. Ben Idris pursued a group of mountaineers, who had attacked a caravan, and camped near Tangier, where he assured the consuls of Muley Suliman’s support. He then marched with his troops to Mequinez, since which time the mountaineers have cut off communication between Tetuán and the rest of Morocco, forcing the city to import corn from Gibraltar. The last accounts from Salé indicate that Muley Ischem was planning to enter the kingdom of Fez with a large force, his father-in-law, Rachmani, having made peace and given him a present of 100,000 dollars. Ben Assar is expected to lead the army. Muley Slema left the sanctuary near Tetuán and decided to throw himself at the feet of his brother Suliman, but was put under guard; however, he escaped and returned to the sanctuary, where he will remain pending the outcome of the struggle between Suliman and Ischem.
